DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "synchronization device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman et al. (US 5,581,168) in view of Tesch (US 2015/0180393)

Re Claims 1 and 9; Rozman discloses a system (10) for synchronizing energy sources coupled on an electrical network supplying at least one electrical load (the load not shown however, 62 would be coupled to the load, also see Col 3 line 20-22. Hereinafter 62) of an aircraft, said system comprising: 
 a principal electrical energy source (not labeled however, hereinafter 1) supplying said electrical load comprising a multistage generator set (6), said multistage generator set (6) comprising:  
a primary stage (12) comprising a permanent-magnet generator, 
a secondary stage (14) comprising an exciter, and 
a tertiary stage (16) comprising a principal generator connected to said electrical load (62); (Col. 2 line 45-60)
an auxiliary electrical energy source (74 or 75) supplying said electrical load (62);  
a device (70) for synchronizing the principal source (1) and of the auxiliary source (74 and 75), configured to: 
measure an electrical voltage generated by the permanent-magnet generator (the voltage regulator 40 are known to measure voltage, for instance, see Nadarajan et al. (US 2018/0095134, Par 0049).
Rozman does not disclose control the supplying of said electrical load (2) by the auxiliary electrical energy source (3) at an electrical voltage slaved to the frequency and phase characteristics of the measured electrical voltage
	Tesch discloses in Par 0027 Lines 40a-40c are operatively connected to rotor windings 31a-31c, respectively, of rotor 30 via, e.g. slip rings, to supply three phase currents thereto. Given the rotor speed (Nr), the traveling wave of magnetic flux produced by the three phase currents supplied by the inverter 60 relative to the rotor 30 is equal to the difference between the synchronous speed (Ns) and the rotor speed (Nr). As such, the stator 32 "sees" the magnetic flux wave travelling at the synchronous speed (Ns) independent of the rotor speed (Nr) and will produce a constant frequency at outputs 33a-33c thereof.
	In short, the input of the inverter is directly proportion to the out of the inverter. 
Furthermore, Par 0034 discloses adjusting the voltage of the generator 100 based on the outputs 33a-33c of the stator 32. 
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have adjust the output of the battery based on the input of the measured voltage, motivated by the desire to provide power to the load at both the appropriate voltage, frequency and phase so that load operates efficiently. 

Re Claim 2; Rozman discloses wherein the auxiliary electrical energy source (74, 75) is connected with the electrical load (62) by means of a continuous alternating DC/AC power converter (52) and the continuous alternating DC/AC power converter (52) is connected in parallel with the principal source (Fig. 1).  

Re Claim 3; Rozman discloses wherein the principal electrical energy source corresponds to a rotating source generating electrical energy. (Fig. 1)
 
Re Claim 4; Rozman discloses wherein the principal source (1) is an emergency wind turbine, a turboReply dated November 19, 2021Page 3 of 9Reply to Office Action of September 20, 2021 generator, an auxiliary power unit, a variable frequency generator or an integrated drive generator.  (Col 2 line 30-33)

Re Claim 5; Rozman discloses a control device (70) configured to control the electrical power supply of said electrical load (62) by the rotating source generating electrical energy, the rotation frequency of the rotating source being sudden or regulated in a predetermined rotation frequency interval. (Col. 2 line 15-20)
 
Re Claim 6; Tesch discloses wherein said synchronization device (72) is configured to control, by means of the continuous alternating DC/AC power converter (52), the electrical power supply of said electrical load (62) by the auxiliary electrical energy source (3) at an electrical voltage slaved to the frequency and phase characteristics of the measured electrical voltage when a frequency of an electrical voltage at the output of the principal electrical energy source (1) reaches a given frequency threshold value, so as to supply an additional electrical power supply to the electrical load (2).  (Par. 0031-34)
 
Re Claim 7; Rozman discloses a device (70) for synchronizing a principal electrical energy source (10) and an auxiliary electrical energy source (74, 75), said sources being coupled on an electrical network feeding at least one electrical load (62) of an aircraft, said principal electrical energy source (1) comprising a multistage generator set (not labeled), said multistage generator set (6) comprising: 
a primary stage (12) comprising a permanent-magnet generator, 
a secondary stage (14) comprising an exciter, and 
a tertiary stage (16) comprising a principal generator connected to said electrical load 62; said synchronization device (72) being configured to: 
measure an electrical voltage generated by the permanent-magnet generator (the voltage regulator 40 are known to measure voltage, for instance, see Nadarajan et al. (US 2018/0095134, Par 0049).
Rozman does not disclose control the supplying of said electrical load (2) by the auxiliary electrical energy source (3) at an electrical voltage slaved to the frequency and phase characteristics of the measured electrical voltage
	Tesch discloses in Par 0027 Lines 40a-40c are operatively connected to rotor windings 31a-31c, respectively, of rotor 30 via, e.g. slip rings, to supply three phase currents thereto. Given the rotor speed (Nr), the traveling wave of magnetic flux produced by the three phase currents supplied by the inverter 60 relative to the rotor 30 is equal to the difference between the synchronous speed (Ns) and the rotor speed (Nr). As such, the stator 32 "sees" the magnetic flux wave travelling at the synchronous speed (Ns) independent of the rotor speed (Nr) and will produce a constant frequency at outputs 33a-33c thereof.
	In short, the input of the inverter is directly proportion to the out of the inverter. 
Furthermore, Par 0034 discloses adjusting the voltage of the generator 100 based on the outputs 33a-33c of the stator 32. 
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have adjust the output of the battery based on the input of the measured voltage, motivated by the desire to provide power to the load at both the appropriate voltage, frequency and phase so that load operates efficiently. 

Re Claim 8; Tesch discloses wherein said synchronization device compares the frequency of the electrical voltages at the output of the primary stage to a given frequency threshold value and executes the command when the frequency of an electrical voltage at the output of the principal source reaches the given frequency threshold value so as to supply an additional electrical power supply to the electrical load. (Par. 0005, 0021, 0023 Additional inputs 35a and 35b may be configured to receive a voltage or current signal from a sensor operatively connected to one of the outputs 33a-33c of the stator 32 via lines 37 and 39. It is contemplated that the voltage and/or current feedback signal may be utilized by the processor 66 to determine the angular position of the rotor 30.)

Re Claim 10; Tesch discloses further comprising a step consisting of comparing the frequency of the electrical voltages at the output of the primary stage to a given frequency threshold value and executing the control step by said synchronization device when the frequency of an electrical voltage at the output of the principal source reaches the given frequency threshold value so as to supply an additional electrical power supply to the electrical load.  (Par. 0005, 0021, 0023 Additional inputs 35a and 35b may be configured to receive a voltage or current signal from a sensor operatively connected to one of the outputs 33a-33c of the stator 32 via lines 37 and 39. It is contemplated that the voltage and/or current feedback signal may be utilized by the processor 66 to determine the angular position of the rotor 30.)

Re Claim 11; Rozman discloses A computer program product comprising code instructions for the execution of a method according to claim 9, when the program is executed by a processor. (Col. 4 line 65-67).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
06/09/2022
Primary Examiner, Art Unit 2836